Citation Nr: 0305649	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation from February 1, 2001, 
for post-operative residuals of left shoulder surgery, with 
degenerative changes, diagnosed as osteochondromatosis of the 
left glenohumeral joint with grade III-IV degenerative joint 
disease (left shoulder disability), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1994 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which established service connection for 
residuals of left shoulder surgery and assigned a 
noncompensable evaluation, effective March 29, 1997.  The 
veteran expressed disagreement with this rating, and timely 
appealed this determination to the Board.

During the course of this appeal, the RO increased the 
evaluation for the veteran's left shoulder disability in July 
1999 to 10 percent, effective from March 29, 1997.  In March 
2001, the rating was increased to 20 percent, and a 10 
percent rating was also assigned for tender scar over the 
anterior aspect of the left shoulder, both effective from 
March 29, 1997.  The scar rating is not at issue, and will 
not be addressed herein.  However, inasmuch as a higher 
evaluation is available for the left shoulder disability, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In a January 2000 VA Form 9, Substantive appeal, the veteran 
requested a Travel Board hearing.  In an April 2001 VA Form 
9, the veteran indicated he did not want a BVA hearing.  A 
May 2001 RO Report of Contact noted that the Lewis County VSA 
was contacted and it determined that the veteran no longer 
wished to have a hearing before the Board, and the request 
for a hearing was withdrawn.

By Board decision of December 2001, the Board then denied a 
rating greater than 20 percent for the period prior to the 
December 2000 surgery, and remanded for further development 
on the issue of an increased rating for the period after 
February 1, 1001.

The veteran underwent surgery on the service-connected 
shoulder on December 20, 2000, and an temporary total 
evaluation was assigned to February 1, 2001.  The veteran has 
been re-examined per the Board's remand, additional evidence 
has been received, and the case is now ready for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of this 
portion of the appeal has been obtained.

2.  The veteran is right hand dominant; therefore his left 
shoulder is not his major upper extremity, and he has a 
revised diagnosis of osteochondromatosis of the left 
glenohumeral joint with grade III-IV degenerative joint 
disease.

3.  The veteran's left shoulder disability is manifested by 
limitation of left shoulder abduction and flexion generally 
to midway between the shoulder level and side, with objective 
evidence of left arm and shoulder muscle atrophy, as well as 
weakness and complaints of pain; a VA medical opinion 
indicates that during periods of flare-ups, manifestations 
would result in significant differences in the disability 
picture, fatigue and loss of coordination.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent from 
February 1, 2001, for post-operative residuals of left 
shoulder surgery with degenerative changes, newly diagnosed 
as osteochondromatosis of the left glenohumeral joint with 
grade III-IV degenerative joint disease (left shoulder 
disability), have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.69, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran developed left shoulder synovial chondromatosis 
and underwent surgery in service.  He was granted service 
connection for residuals of left shoulder surgery, and 
assigned an initial non-compensable rating effective, March 
29, 1997, which was subsequently increased to 10 percent, and 
in March 2001 to 20 percent. In its December 2001 decision 
and remand, the Board issued a staged rating denying an 
increase of the initial 20 percent rating for the period 
prior to December 20, 2000 surgery, and remanded for further 
development for the post-surgical period.

In the interest of clarity, the Board will limit its 
discussion only to facts salient to the issue of an increased 
rating for the period from February 1, 2001.  

On physical examination in October 1997, range of motion 
testing revealed forward flexion of 90 degrees, and abduction 
of 90-120 degrees with assistance.  Internal rotation was 20 
degrees.  Multiple view x-rays revealed normal soft tissue 
and osseous structures, but there was no fracture, 
destructive lesion or degenerative change noted.

March 1998 VA outpatient progress notes showed forward 
flexion of 170 degrees, external rotation of 40, and internal 
rotation to the level of the 1st lumbar vertebra (L1) 
(compared to the 8th thoracic vertebra (T8) on testing of the 
right shoulder).  X-rays disclosed a misshapen head of the 
humerus, with early degenerative signs, but no subluxation 
was noted.

On April 1998 magnetic resonance imaging (MRI) examination, 
the examiner noted impressions of impingement with calcific 
tendonitis of the supraspinatus tendon, and osteoarthritic 
changes in the humeral head including irregularity of the 
cartilage, osteophytic change, and subchondral sclerotic 
change.  There was free cartilaginous body in the axillary 
pouch, and marked abnormality of the anterior labrum which 
appeared eroded and degenerated.

June 1998 orthopedic examination showed complaints of pain, 
decreased range of motion and muscle strength aggravated with 
heavy lifting and daily activities of living.  X-rays 
disclosed degenerative joint disease with cystic areas and 
osteophytic formation, a surgical scar, and mild muscle 
atrophy of the left anterior and middle deltoid muscles 
compared to the right side.  Range of motion was abduction 
from 0-180 degrees, flexion 0-180 degrees, and internal and 
external rotation of 0-90 degrees.  The examiner opined that 
with flare-ups, range of motion would be further restricted.  

In July 1999, the RO increased the initial rating to 10 
percent under diagnostic code (DC) 5203.

Subsequent May 2000 progress notes showed overhead movement, 
external rotation, and lifting objects straight in front of 
him caused subjective reports of pain.  The examiner opined 
that he seemed to have "fairly good motion of the 
shoulder."  A diagnosis of synovial chondromatosis with 
symptoms of cubital tunnel syndrome, numbness and tingling in 
the ring finger with Tinel's at the elbow was noted.  Biceps 
and triceps were noted as 5/5, as were finger and wrist 
flexors and extensors.  X-rays showed arthritic changes of 
the humeral head.  

In October 2000 VA orthopedic clinic notes, physical 
examination revealed severely limited motion of left arm, 
pain on palpation of left lateral portion of the clavicle.  
MRI examination revealed that the rotator cuff appeared thin 
but with no evidence of focal tear.  There was elevation of 
the humeral head and narrowing of the subacromial space with 
likely impingement on the rotator cuff and musculotendinous 
junction.  Physical examination showed the left arm smaller 
than the right and left shoulder lower than the right.  
Diagnosis was bursitis, and the examiner noted degenerative 
cystic changes at the humeral insertion of the rotator cuff 
with likely impingement.

December 11, 2000 compensation examination noted diagnosis of 
adhesive capsulitis of the left shoulder secondary to 
probable rotator cuff tendon tear, and subdeltoid bursitis, 
osteochondromatosis with degenerative joint disease of the 
left shoulder with loss of motion.  Forward flexion of the 
left glenohumeral joint was 15 degrees before substitution of 
the trapezius, and glenohumeral abduction was nil, all 
abduction being scapulothoracic in nature.  There was pain on 
palpation of the lateral portion of the clavicle.  Handgrip 
was 5/5 bilaterally.  MRI showed some fluid at the tip of the 
acromion, and thinning of the rotator cuff tendon.  The 
examiner noted that the examination was conducted during a 
period of quiescent symptoms, and that during flare-ups, 
physical findings could be significantly altered.  Painful 
symptoms would require the veteran to expend extra energy in 
completing tasks and lead to early fatigue, weakened 
movements and ultimately to a loss of coordination.  The 
veteran reported a history of working on a maple syrup farm 
bottling syrup, where he did not have to raise his arm above 
shoulder level, thus he was able to work and perform the 
tasks necessary for his job, but had been off from work for 
the month.  He could not push or pull with the left arm, and 
during frequent flare-ups, he could not use it at all.  The 
veteran underwent arthroscopy of the shoulder on December 20, 
2000.  

December 2000 operative report showed a preoperative 
diagnosis of left shoulder loose body with glenohumeral 
arthritis.  Labral fraying throughout the humerus was 
identified.  Surgery was left shoulder arthroscopy, removal 
of loose body, and debridement of glenohumeral arthritis.  
Operative findings were diffuse grade 3 and 4  chondromalacia 
throughout the glenohumeral joint.  A loose body in the 
axillary pouch was removed with forceps.  

Range of motion was external rotation of approximately 5 
degrees on the left, and 80 degrees on the right.  Internal 
rotation was even to the midthorax, with inability to place 
hand behind the back, abduction and forward flexion were 130 
degrees, and noted as 15 degrees lacking as compared to the 
right side.  The right side was able to internally rotate up 
to approximately 1.

January 2001 post-surgical follow-up visit showed range of 
motion of forward flexion to 130 degrees, active abduction to 
about 80 degrees before giving way to pain, and with 
assistance to 130 degrees.  Internal rotation was to 
approximately L1, and external rotation approximately 25 
degrees with a mechanical block at this level.  It was noted 
that the veteran continued to work on physical therapy by 
himself with no work until strength and range of motion of 
the left shoulder could be increased.

In a March 2001 rating decision and supplemental statement of 
the case, the RO granted service connection for a shoulder 
scar, assigning a ten percent rating, and increased the left 
shoulder disability rating to 20 percent, both effective from 
March 29, 1997.

May 2001 VA progress note showed complaints of pain and 
difficulty sleeping, and that his shoulder recently locked.  
Diagnosis was chronic shoulder pain.  VA Pain Assessment 
Report showed complaints of throbbing deep pain in the left 
shoulder, and that he took no medications for pain.  Nothing 
improved the pain, noted at level 8, and as interfering with 
general activities, mood, walking ability, normal work and 
housework, relations with people, sleep and enjoyment of 
life.  Radiology reports showed an abnormal humeral head high 
riding with spurring in the glenohumeral joint and anterior 
glenoid articulation.  There was thinning of the labrum and 
supraspinatus muscle and tendon, but no findings of acute 
tear.  

In VA Form 21-4138 dated in June 2001, Written Brief 
Presentation dated in October 2001, and various other 
statements, the veteran and his representative argue that the 
evidence supports an increased rating for his left shoulder 
disability.

The case was remanded in December 2001 for VA examination to 
assess the shoulder's severity and DeLuca factors.  The 
veteran underwent VA examination in October 2002.  The 
examiner gave a history of the veteran's shoulder injury from 
service to the present, indicating that the C-File had been 
reviewed.  It was noted that the veteran continued to work on 
the family farm.

The veteran reported pain on flare-ups, inability to lift 
unless he kept his arm low, could not push or pull, and had 
difficulty sleeping especially if he rolled on his shoulder.

On physical examination, left deltoid atrophy was apparent, 
handgrip was 5/5 bilaterally.  There was no sensory deficit 
of either upper extremity.  There was pain on palpation of 
the anterior aspect of the shoulder and over the tip of the 
acromion.  Shoulder strength was 2/5 at the most.  There was 
no problem with manipulation or communication.  Range of 
motion was forward flexion 85 degrees, abduction 70 degrees, 
external rotation 10 degrees, internal rotation 60 degrees.  
Revised diagnoses were osteochondromatosis of the left 
glenohumeral joint with grade III to IV degenerative joint 
disease.  The examiner also noted that the exam was conducted 
during a period of quiescent symptoms, and that with flare-
ups, physical findings could be significantly different.  
Painful symptoms would require the veteran to expend extra 
energy in completing tasks and hence would lead to early 
fatigue, weakened movements, and ultimately to loss of 
coordination.  By a rating decision of November 2002, the RO 
increased the rating to 30 percent, effective February 1, 
2001.

In a Written Brief Presentation of March 2003, the veteran's 
representative argued that under DeLuca v. Brown, 8 Vet. App. 
202 (1995), and 38 C.F.R. §§ 4.40. 4.45 and 4.59, weakness, 
fatigability, incoordination, or pain on movement of a joint 
could provide a basis for a higher schedular evaluation, and 
this was not addressed on the October 2002 examination.  The 
representative further asserted that the VA examination was 
inadequate and remand for re-examination was required.  
Entitlement to a separate rating for left shoulder 
degenerative joint disease was also requested, under the 
Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994).

After reviewing the evidence obtained since the December 2001 
remand, in a November 2002 rating decision, the RO increased 
the evaluation of the veteran's left shoulder disability to 
30 percent under Diagnostic Code 5201 based on limitation of 
motion, effective February 1, 2001.  The RO included 
consideration of the new diagnoses of osteochondromatosis of 
the left glenohumeral joint with grade 3 to 4 degenerative 
joint disease, reasoning that an evaluation greater than 20 
percent was warranted in consideration of pain, diminished 
motion on exacerbations, and atrophy of the shoulder.

Analysis

I.  Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to inform and assist. This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to notify and to 
assist.  With regard to VA's duty to notify, the record shows 
that the veteran was notified of the RO's decision.  Also, by 
rating actions, statement of the case and supplemental 
statements of the case, as well as in various correspondence 
including a specific VCAA letter dated in January 2002, VA 
informed the veteran of the evidence needed to support his 
claim.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, VA has met its duty to notify.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims. 38 U.S.C.A. § 
5103A.  The veteran, however, has not referenced any 
outstanding and obtainable evidence that might aid either his 
claim.  Moreover, pursuant to the December 2001 remand, VA 
has associated VA records for this disability, and the 
veteran was afforded VA orthopedic examinations to assess the 
shoulder.  Thus, VA has also satisfied its duty to assist the 
veteran in the development of his claim for a higher rating 
for his left shoulder disability.
The record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

II.  Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. In evaluating the severity of a particular disability, 
it is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-7.  

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5010 provides 
that traumatic arthritis, substantiated by x-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5003 provides that degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, DC 5003.  In 
the absence of limitation of motion, a 20 percent rating will 
be assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; a 10 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 8 
C.F.R. § 4.14. The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14. The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he or she 
should be compensated under different diagnostic codes. 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In addition, the Board is charged with the duty to assess the 
credibility and weight given to the evidence.  In doing so, 
the Board is free to favor some evidence over others, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Veteran. App. 22, 30 (1998).

The Board notes that under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For 
rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  In this case, 
the minor arm is the service-connected disability.

III.  Left Shoulder Disability

The veteran argues for a separate rating for arthritis of the 
left shoulder disability.  The provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).  The Board notes that 
arthritis is rated under Diagnostic code 5003, which provides 
that degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Codes 5200 et 
seq.).  Since the veteran's disability is already rated for 
limitation of motion under the appropriate diagnostic code 
5201, the Board finds that an additional separate rating for 
arthritis for the same symptomatology of limitation of 
motion, is essentially duplicative and overlapping, and is 
inapplicable. See 38 C.F.R. 4.14 (rating of the same 
disability under different diagnostic codes constitutes 
"pyramiding," and is to be avoided).

The veteran's left shoulder disability is currently evaluated 
as 30 percent disabling pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5201.  Under this code, limitation of motion 
of the minor arm at shoulder level, and midway between the 
side and shoulder level both warrant 20 percent disability 
ratings.  When motion is limited to 25 degrees from the side 
a 30 percent rating is warranted.

After careful review of the record, the Board finds that 
objective medical evidence demonstrates that the veteran's 
left shoulder flexion and abduction have varied since 
December 2000 surgery, from 130 degrees each in December 
2000, to 130 degrees flexion and 80 degrees active abduction, 
and assisted abduction at 130 degrees in January 2001, to 85 
and 70 degrees respectively in October 2002 VA examination, 
with exterior rotation increased from 5 to 10 degrees, and 
internal rotation noted as level with midthorax in December 
2000, and at 60 degrees in October 2002.  The evidence thus 
supports assignment of no more than 20 percent under DC 5201 
since limitation of motion has remained essentially between 
midway (45 degrees) and shoulder level (90 degrees) or 
greater.  However, the Board finds the veteran's consistent 
descriptions of pain and functional loss are credible, and VA 
must consider these factors in evaluating the veteran's 
shoulder disability under this code.

The Board notes the representative's assertions that a higher 
rating is warranted since the veteran's VA examination of 
December 11, 2000 notes no active glenohumeral abduction 
whatever.  However, the Board observes that approximately one 
week later, during surgery in December 20, 2000, the surgeon 
noted that abduction was 130 degrees.  VA progress notes two 
weeks later in January 2001show active abduction was 80 
degrees, assisted at 130 degrees, and flexion at 130 degrees.  
October 2002 abduction was again noted at 70 degrees with 
flexion at 85 degrees.  Thus in every other subsequent VA 
examination, zero abduction was never again noted.  Thus the 
pre-surgical December 11, 2000 VA examination is, by a 
preponderance of the evidence, not accurately reflective of 
the general status of the veteran's range of movement, and 
cannot serve as the basis of a rating.  Limitation of motion 
of left arm to 25 degrees from side is not shown, thus a 
rating greater than 20 percent, without consideration of the 
DeLuca factors is unwarranted.

The Board notes that the most recent VA October 2002 evidence 
notes abduction as limited to 70 degrees, and the examiner 
opined that symptoms would worsen with flare-ups leading to 
incoordination of movement with fatigue.  The veteran reports 
and the evidence shows that he has weakness and atrophy of 
the left shoulder.  As such, the Board finds that the veteran 
likely experiences additional functional loss during flare-
ups beyond that objectively shown at the October 2002 VA 
examination.  In light of the guidance offered by the Court 
in DeLuca, the Board concludes that the veteran's left 
shoulder disability results in overall functional loss 
comparable to limitation of abduction to 25 degrees, meriting 
the highest rating for a minor arm under DC 5201, a 30 
percent rating.

A higher rating under DC 5201, or other potentially 
applicable diagnostic codes is unwarranted even when 
functional loss due to pain and other factors are considered.  
Under 5201, 30 percent is the maximum rating for the minor 
arm.  Under DC 5200, no examinations show findings of 
unfavorable ankylosis of the scapulohumeral articulation, and 
indeed, the veteran does not contend otherwise.  The scapula 
and humerus do not move as one piece, and motion is not 
limited to 25 degrees from the side.  As such, a higher 
evaluation under code 5200 is unavailable.  Notably, as 
regards DC 5202, although December 2000 surgical notes 
indicated that there was fraying at the humerus and glenoid 
side, no ankylosis, malunion, nonunion, loss of head, or 
fibrous union were ever mentioned before or in any subsequent 
examination or treatment notes.  Thus an evaluation higher 
than 30 percent under code 5202 is unwarranted.  Finally, 
because code 5203 provides for a maximum 20 percent schedular 
evaluation, a higher rating under this code is likewise 
unavailable.

The Board also notes the veteran's arguments of the 
inadequacy of the recent VA examination for failure to 
respond to all questions posed to the examiner.   However, 
since many of the questions tracked criteria under 5200 to DC 
5203 that provide for lower ratings than the currently and 
later assigned 30 percent rating under DC 5201, no higher 
ratings would result from remand.  For those under DC 5200 
and DC 5202 that provide ratings higher then 30 percent as 
discussed above, the relevant conditions have never been 
noted or found before, during surgery, or in subsequent 
examinations during the pendency of the appeal.  Although the 
head of the humerus was noted as misshapen in March 1998 VA 
examination, with osteoarthritic changes in April 1998 MRI, 
and abnormal in August 2001 MRI report, it was never noted as 
manifesting nonunion, fibrous union, or loss of head as 
needed for a 40 percent or higher rating.  Additionally, the 
range of motion findings in October 2002 militate against 
such severe findings.

Extraschedular Consideration

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's left shoulder disability so as to 
warrant assignment of evaluations higher than the 30 percent, 
on an extra-schedular basis. In this regard, the Board finds 
that there is no showing that the disability under 
consideration has resulted in marked interference with 
employment.  The VA physician noted in the October 2002 VA 
examination that the veteran has resumed work on the family 
farm.  Although the veteran argues that on flare-ups, the 
shoulder approaches loss of use, the Board notes that the 30 
percent evaluation does contemplate significant industrial 
impairment.  

Further, there is no showing that the left shoulder 
disability has necessitated any inpatient care, or frequent 
periods of hospitalization since the December 2000 surgery.  
In this regard, the Board also acknowledges that the VA 
examiner's opinions that the left extremity would approach 
incoordination and fatigue on flare-ups, however, permanent 
loss of use is not noted or shown by the evidence of record, 
and a rating for such would be premature.  Moreover, the 
Board concludes that the disability has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for the veteran's service-
connected left shoulder disability, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

A rating in excess of 30 percent for left shoulder disability 
is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

